PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Schroeder, Andrew
Application No. 16/514,421
Filed: 17 Jul 2019
For: MEANS AND PROCESS FOR CREATING WORKS HAVING THE CHARACTERISTIC LOOK AND FEEL OF FILMS GENERATED VIA THE TECHNICOLORÂ® PROCESS
:
:
:
:	DECISION ON PETITION
:
:
:
:
:




This is a decision on the petition under 37 CFR 1.137(a), filed January 14, 2021, to revive the above-identified application.

The petition is DISMISSED as moot.

A review of the file record indicates that a second Petition to Revive under 37 CFR 1.137(a) was submitted on January 14, 2021.  The petition was auto-granted by EFS-Web on the same day, January 14, 2021.  Therefore, the second Petition To Revive under 37 CFR 1.137(a) is moot.

The application file is being directed to the Technology Center.

Any questions concerning this decision may be directed to the undersigned at 
(571) 272-3213.   


/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Petitions Paralegal Specialist
Office of Petitions